Cullen, J.:
Oh an allegation that the plaintiff had entered upon the lands sought tó be acquired by this proceeding before the amount of compensation to be made therefor was ascertained, and without any order of the court, under the provisions of section 3380, Code of Civil' Procedure,- authorizing an entry on a deposit of the value of the lands, the defendants obtained an order to show cause why the plaintiff should not be restrained from further trespass, with an injunction till the hearing of the application. On the return day the-application was denied and the injunction vacated. -This disposition was made upon the defendants’ papers.
We are not informed of the grounds on which the decision-of the *189Special Term, proceeded, and the respondent has aided us neither with brief nor with argument. On the facts stated by the defendants they were certainly entitled to an in junction if they had applied for one in a proper action, but we know of no authority for granting such an injunction in a.special proceeding.
The- order was, therefore, properly made and should be affirmed, but without costs.
All concurred.
Order affirmed, without costs.